Citation Nr: 1140827	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for post traumatic stress disorder (PTSD), to include consideration of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Observer, J.H.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Albuquerque, New Mexico Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in January 2010.  A transcript of that hearing has been associated with the claims file.

The Board observes that a claim for TDIU, as due to the Veteran's service-connected PTSD has been raised by the record during the pendency of this appeal.  In light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected PTSD rather than as a separate claim.  Id. at 455.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for a disability rating in excess of 70 percent for PTSD, to include consideration of a TDIU.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  

In the January 2010 Travel Board hearing, the Veteran and his representative testified that his service-connected PTSD symptoms had increased in severity since last VA examination.  

Thereafter, the Veteran submitted additional medical evidence from a private psychologist.  In a December 2009 letter, the private psychologist indicated that the Veteran's condition fluctuated but was chronic and it was her opinion that his condition was fragile and could be easily exacerbated to a degree of intensity that his ability to work and even his VA medical center (VAMC) position as medical support assistant was tenuous.  In a December 2009 private psychological evaluation, the Veteran reported that he had chronic problems with authority, felt that he was unemployable, and did not know how much longer he could do his job.  The assessment included findings that the Veteran was barely able to cope with his competitive employment, he had chronic problems with authority figures, he had severe trust issues, and his symptoms had become progressively worse over time.  The private psychologist found that experiences on active duty and further traumatic events in civilian life had rendered him unemployable in her opinion and that PTSD symptoms were severe and interfered with the Veteran's daily functioning.  

As the Veteran was last provided a VA examination in January 2007, over four and a half years ago, and the medical evidence of record, along with the statements by the Veteran and his representative and the indicate that his PTSD symptoms have worsened since that time, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

As the record reflects the Veteran had received continuing mental health treatment at VA and no VA medical records have been associated with the file since March 2008, except for a February 2009 report submitted by the Veteran, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The above evidence pertaining to the Veteran's employment status raises the question as to unemployability.  Given this, and seeing that he meets the appropriate percentage thresholds for a schedular award of TDIU, a VA medical opinion should be obtained as to the Veteran's employability.  The Board recognizes that, in light of the recent case Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to TDIU is properly considered as part of the determination of the appropriate disability rating rather than as a separate claim.  In this regard, the Board finds that the Veteran claims a higher rating for his PTSD is warranted, of which, he is seeking the maximum benefit available.  

Thus, the Board must also remand this matter to obtain a VA medical opinion to determine whether it is at least as likely as not that the service-connected PTSD renders the Veteran unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In determining whether unemployability exists, consideration may also be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from March 2008 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  After the records specified in paragraph one (1) have been associated with the record or a negative response has been documented in the record, the RO/AMC should schedule the Veteran for a VA psychiatric examination of the Veteran's current PTSD by an appropriate specialist, to determine the current nature and etiology of the Veteran's service-connected PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination, specifically to include a review of the previous VA examination in January 2007 as well as any relevant private and VA medical records, in particular the examiner should review the December 2009 private psychologist's letter and evaluation.  The examination report is to contain a notation that the examiner reviewed the claims file.  

(a).  The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation.  

(b).  The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its affect on his employment and activities of daily living.  

(c).  Then the examiner should specifically opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected PTSD, renders him unable to secure or follow a substantially gainful occupation.  If the examiner finds that it is not at least as likely as not, then s/he is asked to comment on the December 2009 private psychologist's evaluation which found the Veteran to be unemployable.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth (i.e.  the examiner is asked to explain why s/he reached the conclusions they did).  The report of the examination should be associated with the claims file.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


